AO 245B (CASDRev. 02/18)Judgment in a Criminal Case

 
    

UNITED STATES DISTRICT l oURTJAN 18 2013

SOUTHERN DISTRICT OF CALIFO ’| Lé\LERK U S
, . .DlSTR|CT COURT
mm LtFoRNlA

21

    

UNITED STATES OF AMERICA JUDGMENT ll
V (For Offenses Com

ROCIO DEL CARMEN CRUZ-SANCHEZ (l)

 
    

Case Number: 3:18-CR-04753-GPC

 

Charles N Guthrie
Defendant’s Attomey
REGISTRATION No. 79822-298
[:] _
THE DEFENDANT:
pleaded guilty to count(s) l Of the Infol‘mation.

 

was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

Title and Section / Nature of Offense Count
18:1544 - Misuse Of Passport (Fe|ony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of l984.

E The defendant has been found not guilty on count(s)

 

[l Count(s) dismissed on the motion of the United States.

m Assessment: $lOO.()O - Waived

JVTA Assessment*: $
l:l

;Justice for Victims of Trafficking Act of2015, Pub. L. No. l 14-22.
§ Fine Waived [l Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Januarv 18 2019

Date of Imposition of Sentence

aka</@ 69

HON. GONZALO P. CURIEL
UNITED STATES DISTRICT JUDGE

3:18-CR-O4753-GPC

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ROCIO DEL CARMEN CRUZ-SANCHEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-04753-GPC

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served as to count l.

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|j|:l

|:l The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:
E at A.M. on

 

 

[] as notified by the United States Marshal.

|:] The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
l:l on or before
[l as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04753-GPC

